         Case 1:17-cv-05429-KPF Document 571 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                     17 Civ. 5429 (KPF)
                    -v.-
                                                           ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt Plaintiff’s letter and affidavit, dated October 13,

2020, and accompanying exhibits, dated October 14, 2020. (Dkt. #565-569).

Due to the sensitive personal information contained therein, the Clerk of Court

is ordered to seal docket entries 565 through 569, to be viewable by the Court

and parties only.

      SO ORDERED.

Dated:       October 14, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
